                  Case 3:19-cv-07923-JCS Document 65 Filed 08/04/21 Page 1 of 7



 1   RANDY RENICK (SBN 179652)
     (Email: rrr@hadsellstormer.com)
 2   CORNELIA DAI (SBN 207435)
     (Email: cdai@hadsellstormer.com)
 3   ELIZABETH SONG (SBN 326616)
     (Email: esong@hadsellstormer.com)
 4   HADSELL STORMER RENICK & DAI LLP
     128 North Fair Oaks Avenue, Suite 204
 5   Pasadena, California 91103-3645
     Telephone: (626) 585-9600
 6   Fax: (626) 577-7079
 7   Attorneys for Plaintiffs
     JASON CRAIG and MICHAEL ROSS
 8
     [Additional Counsel on next page]
 9
10                                      UNITED STATES DISTRICT COURT
11                                     NORTHERN DISTRICT OF CALIFORNIA
12

13       JASON CRAIG and MICHAEL ROSS,                   Case No.: 3:19-cv-07923-JCS
         individually and on behalf of all similarly
14       situated current and former employees,          [REVISED PROPOSED] ORDER
15                                                       GRANTING PRELIMINARY
                         Plaintiffs,                     APPROVAL OF SETTLEMENT
16                                                       AGREEMENT
                v.
17                                                         Judge:    Hon. Joseph C. Spero,
         CORTEVA, INC., E.I. DU PONT DE                              Chief Magistrate Judge
18       NEMOURS & COMPANY, DOW
         AGROSCIENCES LLC, THE DOW                       Complaint Filed:   12/03/2019
19       CHEMICAL CO., DOWDUPONT, INC.                   Trial Date:        Not set
20       n/k/a DUPONT DE NEMOURS, INC., DOW
         INC., and DOES 1 through 10, inclusive,         Final Approval Hearing: January 7, 2022
21                                                       Time: 9:30 AM
                         Defendants.
                                                         Via Zoom Webinar1
22

23

24

25

26
27

28
     1   The Court’s modifications to the parties’ proposed order are indicated in bold.
                                                       1
                     [REVISED PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
                                                                                   AGREEMENT
                                                                      Case No. 3:19-cv-07923-JCS
              Case 3:19-cv-07923-JCS Document 65 Filed 08/04/21 Page 2 of 7



 1

 2

 3
     JAY SMITH (SBN 166105)
 4   (Email: js@gslaw.org)
     JOSHUA F. YOUNG (SBN 232995)
 5   (Email: jyoung@gslaw.org)
     GILBERT & SACKMAN
 6   A LAW CORPORATION
     3699 Wilshire Boulevard, Suite 1200
 7   Los Angeles, California 90010
     Telephone: (323) 938-3000
 8   Fax: (323) 937-9139
 9   Attorneys for Plaintiffs
     JASON CRAIG and MICHAEL ROSS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               2
               [REVISED PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
                                                                             AGREEMENT
                                                                Case No. 3:19-cv-07923-JCS
                 Case 3:19-cv-07923-JCS Document 65 Filed 08/04/21 Page 3 of 7



 1                                           [PROPOSED] ORDER
 2          On December 3, 2019, Plaintiffs filed their complaint against Defendants in Jason Craig et al.,
 3   v. Corteva, Inc., E.I. Du Pont De Nemours & Company, Dow Agrosciences LLC, The Dow Chemical
 4   Co., DowDupont, Inc. n/k/a Dupont De Nemours, Inc., Dow Inc., Case No. 3:19-cv-07923-JCS, in the
 5   United States District Court for the Northern District of California (the “Complaint” in the “Class
 6   Action”). The Complaint alleges the following causes of action: (1) failure to authorize and permit
 7   duty-free rest periods; (2) failure to provide meal periods; (3) the California Private Attorneys General
 8   Act; and (4) unfair competition. Plaintiffs seek unpaid wages, statutory penalties, restitution,
 9   attorneys’ fees and costs, interest, and injunctive and declaratory relief for the time period from
10   December 3, 2015 to the present.
11          Following an extensive investigation and arm’s-length and good-faith negotiations during a
12   mediation with Steve Pearl on August 17, 2020, Plaintiffs and Defendants (collectively, “the Parties”)
13   reached a tentative settlement agreement, which was subsequently reduced to writing and has been
14   filed with this Court.
15          Plaintiffs move for this Court to:
16          1.       Preliminarily approve the class action settlement for $3,800,000;
17          2.       Preliminarily and conditionally certify the class for purposes of settlement;
18          3.       Preliminarily appoint Plaintiffs Jason Craig and Michael Ross as class representatives
19   for purposes of settlement;
20          4.       Preliminarily appoint Hadsell Stormer Renick & Dai LLP and Gilbert & Sackman, A
21   Law Corporation, as class counsel for purposes of settlement;
22          5.       Approve as to form and content the Proposed Notice of Class Action Settlement;
23          6.       Direct that the Notice of Class Action Settlement be mailed to the Settlement Class
24   members; and
25          7.       Schedule a fairness hearing on the question of whether the proposed settlement should
26   be finally approved as fair, reasonable, and adequate as to the members of the Settlement Class.
27          That motion came on regularly for hearing before this Court on April 23, 2021. The Court
28
                                                          3
                 [REVISED PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
                                                                               AGREEMENT
                                                                  Case No. 3:19-cv-07923-JCS
                  Case 3:19-cv-07923-JCS Document 65 Filed 08/04/21 Page 4 of 7



 1   ordered the parties to make certain modifications to the Settlement papers.
 2           The Court, having received and fully considered Plaintiffs’ notice, motion and memorandum of
 3   points and authorities, the Settlement, as amended, the proposed Settlement Documents, which
 4   includes the revised Notice of Class Action Settlement and exhibits thereto, and the oral argument
 5   presented to the Court, and in recognition of the Court’s duty to make a preliminary determination as to
 6   the reasonableness of any proposed class-action settlement and to conduct a fairness hearing as to the
 7   good faith, fairness, adequacy and reasonableness of any proposed settlement, HEREBY ORDERS and
 8   MAKES DETERMINATIONS as follows:
 9           1.       All defined terms contained herein shall have the same meaning as set forth in the Joint
10   Stipulation of Class Action Settlement and Release, as amended (hereinafter “Stipulation” or
11   “Settlement”) executed by the Parties and filed with this Court.
12           2.       The Court finds that certification of the following class for purposes of settlement is
13   appropriate: All current and former hourly employees of Defendants who worked a 12-hour rotating
14   shift at the chemical manufacturing plant in Pittsburg, California, for the period December 3, 2015
15   through preliminary approval of the Settlement.
16           3.       The Court appoints Plaintiffs Jason Craig and Michael Ross as class representatives for
17   purposes of settlement.
18           4.       The Court appoints Hadsell Stormer Renick & Dai LLP and Gilbert & Sackman, A Law
19   Corporation, as class counsel for purposes of settlement.
20           5.       Federal Rule of Civil Procedure 23(e) requires court approval of a class action
21   settlement. Approval is a two-step process under Rule 23(e). “[T]he Court first determines whether a
22   proposed class action settlement deserves preliminary approval and then, after notice is given to class
23   members, whether final approval is warranted.” Noll v. eBay, Inc., 309 F.R.D. 593, 602 (N.D. Cal.
24   2015)(internal citations omitted); see also Manual for Complex Litigation (Fourth) § 21.632 (courts
25   “must make a preliminary determination on the fairness, reasonableness, and adequacy of the
26   settlement terms and must direct the preparation of notice of the certification, proposed settlement, and
27   date of the final fairness hearing.”).
28
                                                           4
                  [REVISED PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
                                                                                AGREEMENT
                                                                   Case No. 3:19-cv-07923-JCS
                   Case 3:19-cv-07923-JCS Document 65 Filed 08/04/21 Page 5 of 7



 1            Preliminary approval of a settlement is appropriate when the settlement: (1) falls within the
 2   range of possible approval; (2) appears to be the product of serious, informed, non-collusive
 3   negotiations; (3) does not improperly grant preferential treatment to class representatives or segments
 4   of the class; and (4) has no obvious deficiencies. In re Tableware Antitrust Litig., 484 F. Supp. 2d
 5   1078, 1079 (N.D. Cal. 2007). “Closer scrutiny is reserved for the final approval hearing.” Harris v.
 6   Vector Mktg. Corp., No. C-08-5198 EMC, 2011 U.S. Dist. LEXIS 48878, at *24 (N.D. Cal. Apr. 29,
 7   2011).
 8            6.       The Court has reviewed the Settlement and the proposed Settlement Documents, which
 9   were separately lodged and are incorporated herein by reference. The Court finds on a preliminary
10   basis that the Settlement appears to be within the range of reasonableness of a settlement which could
11   ultimately be given final approval by this Court. It appears to the Court on a preliminary basis that the
12   settlement amount is fair and reasonable to all potential class members when balanced against the
13   probable outcome of further litigation relating to liability and damages issues. Plaintiffs have asserted
14   violations of California labor and unfair competition laws. Defendant agrees to a class settlement in
15   the interest of compromising and resolving the Class Action. The Parties recognize the risk involved in
16   prosecuting and defending the Class Action including significant delay, defenses asserted by
17   Defendants, and further potential appellate issues.
18            7.       It further appears that the proposed Settlement has been reached as the result of
19   intensive, serious and non-collusive arm’s-length negotiations. It further appears that extensive
20   investigation and research has been conducted such that counsel for the Parties at this time are able to
21   reasonably evaluate their respective positions. Class Counsel have significant experience in wage and
22   hour class actions. The proposed Settlement was reached through extensive negotiations and with the
23   involvement of an experienced mediator, Steve Pearl.
24            8.       It further appears that the proposed Settlement does not improperly grant preferential
25   treatment to class representatives and has no obvious deficiencies.
26            9.       In connection with its preliminary approval of the Settlement, the Court appoints CAC
27   Services Group, LLC of Eden Prairie Minnesota, to act as the Settlement Administrator who will
28
                                                           5
                   [REVISED PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
                                                                                 AGREEMENT
                                                                    Case No. 3:19-cv-07923-JCS
                 Case 3:19-cv-07923-JCS Document 65 Filed 08/04/21 Page 6 of 7



 1   administer the Settlement according to the terms of the Stipulation, as approved by this Court.
 2                APPROVAL OF DISTRIBUTION OF THE NOTICE OF SETTLEMENT
 3          10.      Rule 23(e) provides that a court “must direct notice in a reasonable manner to all class
 4   members who would be bound by” a proposed class action settlement. Fed. R. Civ. Pro. 23(e)(1). This
 5   Court finds the proposed Notice of Class Action Settlement, which is attached hereto as Exhibit 1,
 6   fairly and adequately advises the potential class members of the terms of the proposed Settlement, as
 7   well as the right of class members to opt out of the class, to challenge the number of Workweeks
 8   reported by Defendants from their records, to file documentation in objection to the proposed
 9   Settlement, and to appear at the Final Approval Hearing to be conducted at the date set forth below.
10   The Court further finds that Notice of Class Action Settlement and proposed distribution of such notice
11   by first-class mail to each identified class member at his or her last known address comports with all
12   constitutional requirements, including those of due process.
13          11.      Accordingly, good cause appearing, the Court hereby approves the proposed Notice of
14   Class Action Settlement and orders the Settlement Administrator to distribute the Settlement
15   Documents, in the manner and pursuant to the procedures described in the Settlement.
16          12.      If more than five percent (5%) of the Settlement Class submits timely and valid requests
17   for exclusion pursuant to the terms and procedures of the Notice of Class Action Settlement, this entire
18   Settlement Agreement shall become voidable and unenforceable as to Plaintiffs and Defendants, at
19   Defendants’ sole discretion. Defendants may exercise such option by giving notice, in writing, to
20   Class Counsel and to the Court not more than fourteen (14) calendar days following the Opt-Out
21   deadline.
22                      FINAL APPROVAL/FAIRNESS HEARING AND SCHEDULE
23          13.      The Court hereby grants the Plaintiffs’ motion to set a fairness hearing for final approval
24   of the Settlement (“Final Approval/Fairness Hearing”) and orders the following schedule of dates for
25   further proceedings:
26                a. Mailing of Settlement Documents to the class shall be completed on or before October
27                   4, 2021;
28
                                                          6
                  [REVISED PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
                                                                                AGREEMENT
                                                                   Case No. 3:19-cv-07923-JCS
                 Case 3:19-cv-07923-JCS Document 65 Filed 08/04/21 Page 7 of 7



 1                  b. Posting of Plaintiffs’ Motion for Attorney’s Fees and Costs on the Settlement
 2                     Administrator’s website, and filing that motion in the Court’s ECF docket, 35 days
 3                     prior to the Notice Response Deadline; and
 4                  c. The deadline for class members to file and submit written objections and requests for
 5                     exclusion shall be December 3, 2021. The deadline for class members to file a dispute
 6                     of workweeks shall be November 3, 2021.
 7            14.      The Final Approval/Fairness Hearing will be held on January 7, 2022, at 9:30 a.m.
 8   Class Members may attend the hearing via Zoom. Instructions are provided by the Court at:
 9   https://www.cand.uscourts.gov/judges/spero-joseph-c-jcs/. Members of the class may appear and
10   present objections at the Final Approval/Fairness Hearing in person or by counsel.
11            15.      Plaintiffs shall file a Motion for Final Approval two weeks prior to the hearing.
12            16.      The Court expressly reserves the right to adjourn or to continue the Final
13   Approval/Fairness Hearing without further notice to class members, except that notice of a continuance
14   shall be provided to all class members who submit a proper objection.
15            17.      IT IS FURTHER ORDERED that, if for any reason the Court does not grant final
16   approval of the Settlement, or the Settlement otherwise does not become effective in accordance with
17   the terms of the Stipulation, this Order shall be rendered null and void and shall be vacated, and the
18   Parties shall revert to their respective positions as of before entering into the Stipulation and all
19   evidence and proceedings held in connection with the Settlement shall be without prejudice to the
20   status quo ante rights of the Parties to the Class Action as more specifically set forth in the Settlement.
21

22            IT IS SO ORDERED.
23

24   DATED: August 4, 2021                                     _                                 _______
                                                               HON. JOSEPH C. SPERO
25                                                             Chief Magistrate Judge
     4841-1471-6394, v. 1
26
27

28
                                                           7
                    [REVISED PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF SETTLEMENT
                                                                                  AGREEMENT
                                                                     Case No. 3:19-cv-07923-JCS
